MEMORANDUM**
Maria Alcocer Elias, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming, without opinion, an immigration judge’s decision denying her applications for asylum, withholding of removal, relief under the Convention Against Torture and cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review Alcocer Elias’s contention that an immigration consultant advised her not to hire an attorney to represent her at her removal hearing, because she failed to raise that issue before the BIA. See Ontiveros-Lopez v. INS, 213 F.3d 1121,1124 (9th Cir.2000).
Alcocer Elias’s contention that the BIA’s decision to streamline her case violated her due process rights is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 851 (9th Cir.2003).
*98PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.